142 Ga. App. 342 (1977)
236 S.E.2d 28
MORGAN
v.
PACIFIC FINANCE COMPANY.
53866.
Court of Appeals of Georgia.
Argued May 2, 1977.
Decided May 19, 1977.
Raiford Stanley, Jr., Willie Abrams, for appellant.
Herndon & Hubble, John W. Hubble, Jr., for appellee.
McMURRAY, Judge.
Plaintiff, Pacific Finance Company, filed a complaint on a note against defendant, Johnny L. Morgan. Copies of the summons and complaint were left with defendant's next door neighbor who apparently delivered them to defendant promptly.
On October 22, 1975, a default judgment was entered against defendant. Defendant filed a motion to set aside judgment for lack of personal jurisdiction on September 20, 1976. Defendant's motion was denied and he appeals. Held:
The failure to obtain service by leaving a copy of the *343 summons and complaint at defendant's dwelling house or usual place of abode with some person of suitable age and discretion then residing therein renders the judgment void, even though the defendant may have had knowledge of the pending lawsuit. Code Ann. § 81A-104 (d) (7) (Ga. L. 1966, pp. 609, 610; 1968, pp. 1104, 1105); Hardwick v. Fry, 137 Ga. App. 771 (225 SE2d 88); Thompson v. Lagerquist, 232 Ga. 75, 76 (205 SE2d 267); Mahone v. Marshall Furniture Co., 142 Ga. App. 242.
Judgment reversed. Bell, C. J., and Smith, J., concur.